Order entered May 14, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00068-CV

          IN THE INTEREST OF P.J.H. AND M.J.H., CHILDREN

               On Appeal from the 354th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 85368

                                     ORDER

      The reporter’s record in this case is past due. By order dated March 25,

2021, we ordered appellant to provide, within ten days, verification that he had

notified Shannon Sudderth, Official Court Reporter for the 354th Judicial District

Court, regarding the reporter’s record and that he had paid for or made

arrangements to pay for the record. By order dated April 2, 2021, we notified Ms.

Sudderth we had received the requested verification and ordered her to file the

reporter’s record by May 3, 2021. To date, the record has not been filed.

      Accordingly, we ORDER Ms. Sudderth to file, within FIFTEEN DAYS,

either (1) the reporter’s record; or (2) written verification that appellant has not
paid for or made arrangements to pay for the reporter’s record. We notify appellant

that if we receive verification he has not paid for or made arrangements to pay for

the reporter’s record, we will order the appeal submitted without the reporter’s

record. See TEX. R. APP. P. 37.3(c).

      We expressly CAUTION Ms. Sudderth that failure to comply with this

order will result in the Court taking such action as is necessary to have Ms.

Sudderth comply with the Court’s orders, including an order that she not sit as a

court reporter until she complies.

      We DIRECT the Clerk to send copies of this order to:

      Honorable Keli Aiken
      Presiding Judge
      354th Judicial District Court

      Shannon Sudderth
      Official Court Reporter
      354th Judicial District Court

      All parties




                                            /s/    ROBERT D. BURNS, III
                                                   CHIEF JUSTICE